As filed with the Securities and Exchange Commission October 5, 2010 File Nos. 002-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 294 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 295 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Administration LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [] on, pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on, pursuant to Rule 485, paragraph (a)(1) [X] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered:ICICI India Dynamic Fund. FORUM FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A Shares,ClassC Shares and ClassIShares of the ICICI India Dynamic Fund Statement of Additional Information for Class A Shares, ClassC Shares and ClassI Shares of the ICICI India Dynamic Fund Part C Signature Page Exhibits The sole purpose of this filing is to register with the Securities and Exchange Commission the Class A Shares, Class C Sharesand Class I Shares of the ICICI India Dynamic Fund, a new series of Forum Funds (the “Trust”).No other series of the Trust is affected by this filing. The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. [Logo] PROSPECTUS December 20, 2010 ICICI INDIA DYNAMIC FUND Class A Shares (Ticker) ClassC Shares (Ticker) ClassI Shares (Ticker) The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents PAGE Summary Section 1 Investment Objective 1 Fees and Expenses 1 Principal Investment Strategies 2 Principal Investment Risks 3 Performance Information 5 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Details Regarding the Fund’s Investment Strategies and Risks 7 Additional Information Regarding Principal Investment Strategies 7 Additional Information Regarding Principal Risk Factors 9 Who May Want to Invest in the Fund 12 Management 13 Investment Adviser 13 Portfolio Managers 13 Related Performance of the Adviser 13 Other Service Providers 15 Fund Expenses 15 Your Account 16 How to Contact the Fund 16 General Information 16 Choosing a Share Class 19 Buying Shares 20 Selling Shares 27 Retirement Accounts 32 Other Information 33 Financial Highlights 35 SUMMARY SECTION Investment Objective The objective of the ICICI India Dynamic Fund (the “Fund”) is to generate capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for a sales charge discount if you and your family invest, or agree to invest in the future, at least $50,000 in the Class A Shares of the Fund.More information about these and other discounts is available from your financial professional in and in “How to Reduce Your Sales Charge” on page21 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 5.75% None None Maximum Contingent Deferred Sales Charge (Load) (as a percentage of the sale price) None 1.00%(1) None Redemption Fee (as a percentage of amount redeemed and applies to redemption of shares held less than 90 days) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses(2) % % % Total Annual Fund Operating Expenses % % % Expense Reimbursement(3) % % % Net Annual Fund Operating Expenses 2.00 % 2.75% 1.75% The Contingent Deferred Sales Charge (Load) (“CDSC”) is eliminated 12 months after purchase. “Other expenses” are based on estimated amounts expected to be incurred for the current fiscal year. The Fund’s investment adviser has contractually agreed to reduce a portion of its fee and reimburse Fund expenses to limit Total Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of Class A Shares, Class C Sharesand Class I Shares to 2.00%, 2.75% and 1.75%, respectively, through at least [] (“Expense Cap”).The Expense Cap may be changed or eliminated with the consent of the Board of Trustees.The Fund’s investment adviser may be reimbursed by the Fund for any contractual fee reduction or expense reimbursements if reimbursement to the Fund’s investment adviser - 1 - occurs within three years of year in which the fee reduction or expense reimbursement and does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed.Net Annual Fund Operating Expenses may increase if exclusions from the Expense Cap would apply. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A Shares Class C Shares ClassI Shares 1 year $ $ $ 3 years $ $ $ Assuming no redemption of shares: Class C Shares 1 year $ 3 years $ Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.Portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this Prospectus. Principal Investment Strategies The Fund is a non-diversified, open-end fund seeking to generate capital appreciation by actively investing in equity and equity related securities in India.The Fund actively uses derivatives strategy to generate alpha and protect the downside for the investor.For defensive considerations, the Fund invests in investment grade debt securities, U.S. money market instruments and derivative instruments to enhance the fund’s return over a market cycle.Derivatives will be used only for hedging and defensive considerations and not for leveraging. The Fund at all times will be invested between 65% to 100% in equity and equity related securities and up to 35% invested in cash, debt, money market instruments and/or derivatives.The Fund may invest in Indian companies of any size, and may invest a significant portion of its assets in securities of smaller companies .It uses a blend of top-down analysis and bottom-up research to select stocks in the portfolio.The investments are made in equity and equity related securities of Indian companies, which are listed on the Bombay Stock Exchange (BSE) (www.bseindia.com) and National Stock Exchange (NSE) (www.nseindia.com). Under normal market conditions, the Fund will invest at least 80% of it net assets, which include borrowings for investment purposes, in securities issued by companies located in India.A - 2 - company is considered to be “located” in India if it (i) is organized under the laws of or has a principal office in India; (ii) derives at least 50% of its revenues or profits from goods that are produced or sold, investments made, or services performed in India, or has at least 50% of its assets located in India; (iii) has the primary trading markets for its securities in India; or (iv) is a governmental entity or an agency, instrumentality or a political subdivision of India. The Fund is a blend of aggression (harness opportunities via increased equity participation in markets below fair valuation) and defense (Cash/Nifty Futures and using covered call options) for return enhancement in markets above fair valuation.The Fund allocates investments between equities and cash, money market and derivatives based on quantitative and qualitative assessment of the valuation levels of markets. The Fund makes its investments in Indian companies by investing through a sub-account (the “Sub-Account”) registered in Mauritius that was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian markets.Investing through the Sub-Account is intended to provide the Fund with a tax efficient method of investing indirectly in Indian companies.TheSub-Account will seek to establish residency in Mauritius to be eligible to receive beneficial tax treatment under the double taxation avoidance agreement entered into between Mauritius and India.To the extent the Fund invests through the Sub-Account, an investment in the Fund is an indirect investment in the Portfolio.Unless the context otherwise requires, descriptions in the prospectus of securities and transactions, and their associated risks, generally refer to investments made indirectly by the Fund through the Sub-Account. Principal Investment Risks Currency Risk.The value of the assets of the Fund, as measured by U.S. dollars, may be adversely affected by changes in currency exchange rates, particularly the currency exchange rate of the Indian rupee.Currency exchange rates may fluctuate significantly over short periods of time causing the Fund’s net asset value to fluctuate as well.Devaluation of a currency by a country’s government or banking authority also may have a significant impact on the value of any investments denominated in that currency. Derivatives Risk.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Fund’s original investment.While using a derivative instrument as a hedge against adverse market conditions, theFund's investment advisermay imperfectly judge the direction of the market.For instance, if a derivative is used as a hedge to offset investment risk in another security, the hedge might not correlate to the market’s movements and may have unexpected or undesired results such as a loss or a reduction in gains to the Fund.In addition, certain regulatory requirements limit the extent to which foreign institutional investors may invest in derivative instruments.If the Fund is precluded from investing in derivative instruments because of such limitations, the Fund's investment adviser may not be able to generate additional alpha or execute its defensive investment strategy during the period it remains subject to the limitation on the use of derivatives. Depositary Receipts.Indian securities may trade in the form of depositary receipts, including American, European and Global Depositary Receipts.Depositary receipts may be subject to - 3 - some of the same risks as direct investment in foreign companies.In addition, depositary receipts may have higher expenses, less rights and less liquidity than the underlying securities. Debt SecuritiesRisk. The Fund is subject to the risk that the financial condition of an issuer of a security held by the Fund may cause the issuer to default or become unable to pay interest or principal due on the securities.Debt securities are subject to credit risk and interest rate risk.Credit risk refers to the possibility that an issuer of a debt security will fail to make timely payment of interest or principal.Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates.An increase in interest rates typically causes a fall in the value of debt securities in which the Fund may invest. Equity Market Risk.The value of the Fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline.These fluctuations could be a sustained trend or a drastic movement.The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices.The value of your investment may reflect these fluctuations. Foreign Investment and Emerging Market Risk.Investments in foreign issuers are subject to additional risks, including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets.These risks are magnified in countries in “emerging markets.” General Market Risk.The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund or the Fund could underperform other investments.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Indian Market Risk.Investments in India can be considered speculative, and therefore may offer higher potential for losses.Risks of investments in India include political and economic risks, volatility, currency fluctuation, and less liquidity.The share prices of companies in India tend to be volatile and there is a significant possibility of loss.The risk of loss may also be increased because there may be less information available about Indian issuers since they are not subject to the same accounting, auditing and financial reporting standards and practices which are applicable in the United States.Because the Fund invests its assets primarily in companies located in India, the Fund is subject to greater risks of adverse developments in India and/or the surrounding countries or regions than a Fund that is more broadly diversified geographically. Investment Style Risk.Funds that have not been designated as “growth” or “value” funds may nonetheless invest in companies that fall within a particular investment style from time to time.Growth or value securities as a group may be out of favor and underperform the overall equity market while the market concentrates on other types of securities.Growth securities typically are very sensitive to market movements because their market prices tend to reflect future expectations.When it appears those expectations will not be met, the prices of growth securities - 4 - typically fall.The value approach to investing involves the risk that stocks may remain undervalued. Large-Cap Stock Risk.Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk. Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change.Investments in initial public offerings are subject to similar risks as investments in securities of small capitalization companies because such offerings are generally conducted by unseasoned companies with little or no operating history. Non-Diversified Risk.The Fund is a “non-diversified” investment company, which means that it may invest a larger portion of its assets in the securities of a single issuer compared with a diversified fund.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance Information The Fund is newly created and does not have a full calendar year performance record.Performance information will be available after the Fund has been in operation for one calendar year. Management Investment Adviser. ICICI Securities Holdings Inc. [D/B/A ICICI Investment Advisors] is the Fund’s investment adviser. Portfolio Manager(s). NAME TENURE [NAME] Portfolio Manager Since Fund Inception Pushpinder Singh Portfolio Manager Since Fund Inception Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day the New York Stock Exchange is open for business.You may purchase or redeem shares directly from the Fund by calling (XXX) XXX-XXXX or writing to the Fund at (ICICI India Dynamic Fund, P.O. Box 588, Portland, Maine 04112).You also may purchase or redeem shares of the Fund through your financial intermediary.The Fund accepts investments in the following minimum amounts: Class A Shares Class C Shares ClassI Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts - 5 - Tax Information Shareholders may receive distributions from the Fund of dividends, income and capital gains, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank) (a “Financial Intermediary”), the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing Financial Intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your Financial Intermediary’s website for more information. - 6 - DETAILS REGARDING PRINCIPAL INVESTMENT STRATEGIES AND RISKS The Fund seeks to generate long-term capital appreciation.The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees (“Board”) without a vote of shareholders. Additional Information Regarding Principal Investment Strategies The Fund is a non-diversified, open-end fund seeking to generate capital appreciation by actively investing in equity and equity related securities in India.The Fund actively uses derivatives strategy to generate alpha and protect the downside for the investor.For defensive considerations, the Fund invests in investment grade debt securities, U.S. money market instruments and derivative instruments to enhance the fund’s return over a market cycle.Derivatives will be used only for hedging and defensive considerations and not for leveraging. Under normal market conditions, the Fund will invest at least 80% of it net assets, which include borrowings for investment purposes, in securities issued by companies located in India (“80% Policy”).A company is considered to be “located” in India if it (i) is organized under the laws of or has a principal office in India; (ii) derives at least 50% of its revenues or profits from goods that are produced or sold, investments made, or services performed in India, or has at least 50% of its assets located in India; (iii) has the primary trading markets for its securities in India; or (iv) is a governmental entity or an agency, instrumentality or a political subdivision of India.The Fund will provide shareholders with 60 days’ prior written notice if it changes its 80% Policy. Consistent with the Fund’s investment objective and strategies, the Fund may invest in the following securities and instruments: ● Equity and equity related securities, including common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, warrants and any rights to purchase common stocks; ● Securities created and issued by the central and state governments in India (the “Central and State Governments”) and repurchase agreements and reverse repurchase agreements in such securities (including but not limited to coupon bearing bonds, zero coupon bonds, and treasury bills); ● Securities guaranteed by the Central and State Governments (including but not limited to coupon bearing bonds, zero coupon bonds and treasury bills); ● Debt obligations of domestic Indian government agencies and statutory bodies, which may or may not be guaranteed by the Central and State Governments; ● Corporate debt (of both public and private sector undertakings); ● Obligations of banks (including both pubic and private sector) including term deposits with banks and development financial institutions; ● Money market instruments, having maturities up to one year, in call money market or in alternative investment for the call money market; ● Certificates of Deposit (CDs); - 7 - ● Repurchase and Reverse Repurchase Agreements; ●
